With regards to claims 1 and 3-14, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on a skin depth of less than 2 m for electromagnetic signals having frequencies in a kilohertz range, the electronic device being covered in a molding material and the electromagnetic interference shield being disposed on the molding material.  With regards to claims 16-31,  the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on  a filler material having a skin depth of less than 2 m for electromagnetic signals having frequencies in a kilohertz, range.   With regards to claims 32 and 2, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on a magnetic ceramic ferrite covering at least a portion of the electronic device and having a skin depth of less than 2 pm for electromagnetic signals having frequencies in a kilohertz range.  With regards to claim 33, the prior art does  not disclose or fairly teach the specific circuit configuration with emphasis on   skin depth of less than 2 pm for electromagnetic signals having frequencies in a kilohertz range, the electronic device further comprising a radio frequency filter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 16, 2021
/K.E.G/Examiner, Art Unit 2843

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843